ALAN E. NORRIS, Circuit Judge,
dissenting.
While I agree with the majority’s discussion of the underlying precepts of the First Amendment, I continue to believe that the record supports a conclusion that the university did not create a limited public forum for the reasons outlined in the prior panel’s vacated opinion. Kincaid v. Gibson, 191 F.3d 719, 728-29 (6th Cir.1999). Assuming that the Thorobred represents a non-public forum, then
[i]t is no doubt reasonable that KSU should seek to maintain its image to potential students, alumni, and the general public. In light of the undisputedly poor quality of the yearbook, it is also reasonable that KSU might cut its losses by refusing to distribute a university publication that might tarnish, rather than enhance, that image.
Id. at 729 (footnote omitted). Although with the benefit of hindsight it might be said that the university could have dealt with this situation more effectively, “regulation of speech in a nonpublie forum need only be reasonable; it need not be the most reasonable or the' only reasonable limitation.” Id. (citing International Society for Krishna Consciousness v. Lee, 505 U.S. 672, 683, 112 S.Ct. 2701, 120 L.Ed.2d 541 (1992) (internal quotation marks omitted)).
Accordingly, I respectfully dissent.